 

Exhibit 10.2

 

UNIT PURCHASE AGREEMENT

 

UNIT PURCHASE AGREEMENT (this “Agreement”) made as of the date set forth on the
signature page hereof between Pershing Gold Corporation, a Nevada corporation
(the “Company”), and the subscriber(s) identified on Exhibit A annexed hereto
(the “Subscriber”).

 

WITNESSETH:

 

WHEREAS, the Company is conducting a private offering (the “Offering”)
consisting of up to a maximum of 3,076,923 units (the “Units”), each Unit
consisting of (a) one share of the Company’s common stock par value $0.0001 per
share (the “Common Stock”) and (b) a thirty month warrant (collectively, the
“Warrants” and together with the Units and Common Stock, the “Securities”) to
purchase 0.5 of a share of Common Stock of the Company at an exercise price
equal to 110% of the market value of the Company’s common stock on the trading
day immediately preceding the applicable closing, with such exercise price to be
subject to adjustment as set forth in the warrant agreement (the “Exercise
Price”) at a negotiated price of $3.25 per Unit (the “Unit Purchase Price”);

 

WHEREAS, the Company has retained Laidlaw & Company (UK) Ltd. to act as its
placement agent in connection with the sale of the Units pursuant to this
Agreement (the “Placement Agent”);

 

WHEREAS, the Offering is on a “best efforts, all-or-none” basis to attain the
minimum offering amount of $1,750,000 purchase price for the Units (the “Minimum
Offering”), and on a “reasonable efforts” basis as to the remaining Units to be
sold up to the maximum offering amount of $10,000,000 purchase price for the
Units (the “Maximum Offering”), to a limited number of “accredited investors”
(as that term is defined by Rule 501(a) of Regulation D (“Regulation D”)
promulgated by the Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended (the “Securities Act”);

 

WHEREAS, the Company and each Subscriber is executing and delivering this
agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act and Rule 506 of Regulation D
promulgated by the SEC under the Securities Act;

 

WHEREAS the subscription for the Securities will be made in accordance with and
subject to the terms and conditions of the Subscription Agreement and the
Company’s Confidential Private Placement Memorandum dated February 9, 2016,
together with all amendments thereof and supplements and exhibits thereto and as
such may be amended from time to time (the “Memorandum”); and

 

WHEREAS, the Subscriber desires to purchase such number of Units as set forth on
the signature page hereof on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

 

 

  

I.           SUBSCRIPTION FOR SECURITIES

 

1.1         Subject to the terms and conditions hereinafter set forth and as set
forth in the Memorandum, the Subscriber hereby subscribes for and agrees to
purchase from the Company, and the Company subject to its rights to accept or
reject this subscription, agrees to sell to the Subscriber, such number of Units
for the aggregate purchase price as is set forth on the signature page hereof.
The purchase price is payable by wire transfer, to be held in escrow until the
conditions to closing are achieved, to Signature Bank, the escrow agent (the
“Escrow Agent”) as follows:

 

Bank:  Signature Bank

ABA Number:

Account #:

Account Name: Signature Bank, as Escrow Agent for Pershing Gold Corporation

Swift Code:

 

1.2         The Subscriber understands acknowledges and agrees that, except as
otherwise set forth herein or otherwise required by law, that once irrevocable,
the Subscriber is not entitled to cancel, terminate or revoke this Agreement or
any agreements of the Subscriber hereunder and that this Agreement and such
other agreements shall survive the death or disability of the Subscriber and
shall be binding upon and inure to the benefit of the parties and their heirs,
executors, administrators, successors, legal representatives and permitted
assigns. If the Subscriber is more than one person, the obligations of the
Subscriber hereunder shall be joint and several and the agreements,
representations, warranties and acknowledgments herein contained shall be deemed
to be made by and be binding upon each such person and his/her heirs, executors,
administrators, successors, legal representatives and permitted assigns.

 

II.          REPRESENTATIONS BY SUBSCRIBER

 

Each Subscriber hereby severally, and not jointly, represents and warrants to
the Company that each such Subscriber’s representations in the Subscription
Agreement, in the form attached as Exhibit B to the Memorandum, entered into in
connection with this Agreement are true and correct as of the date hereof.

 

III.         REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 

The Company hereby represents and warrants to the Subscriber that:

 

3.1         Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has full corporate power and authority to own and use
its properties and its assets and conduct its business as currently conducted.
Each of the Company’s subsidiaries identified on Schedule 3.1 hereto (the
“Subsidiaries”) is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation with the
requisite corporate power and authority to own and use its properties and assets
and to conduct its business as currently conducted. Neither the Company, nor any
of its Subsidiaries is in violation of any of the provisions of its respective
articles of incorporation, by-laws or other organizational or charter documents,
including, but not limited to the Charter Documents (as defined below). Each of
the Company and its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation in each jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not result in a direct and/or indirect (i) material
adverse effect on the legality, validity or enforceability of any of the
Securities and/or this Agreement, (ii) material adverse effect on the results of
operations, assets, business or condition (financial and other) of the Company
and its Subsidiaries, taken as a whole, or (iii) material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement, the Subscription Agreement, the Memorandum,
the Warrant and all exhibits, supplements and schedules thereto, as such may be
amended from time to time (collectively the “Transaction Documents”) (any of
(i), (ii) or (iii), a “Material Adverse Effect”).

 

 -2- 

 

  

3.2         Capitalization and Voting Rights. The authorized, issued and
outstanding capital stock of the Company is as set forth in Schedule 3.2 hereto
and all issued and outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable. Except as set forth in Schedule
3.2 hereto, (i) there are no outstanding securities of the Company or any of its
Subsidiaries which contain any preemptive, redemption or similar provisions, nor
is any holder of securities of the Company or any Subsidiary entitled to
preemptive or similar rights arising out of any agreement or understanding with
the Company or any Subsidiary by virtue of any of the Transaction Documents, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (ii) neither the Company nor any
Subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement except for its equity incentive
plans set forth on Schedule 3.2; and (iii) except as set forth in Schedule 3.2
there are no outstanding options, warrants, agreements, convertible securities,
preemptive rights or other rights to subscribe for or to purchase or acquire,
any shares of capital stock of the Company or any Subsidiary or contracts,
commitments, understandings, or arrangements by which the Company or any
Subsidiary is or may become bound to issue any shares of capital stock of the
Company or any Subsidiary, or securities or rights convertible or exchangeable
into shares of capital stock of the Company or any Subsidiary. Except as set
forth in Schedule 3.2 and as otherwise required by law, there are no
restrictions upon the voting or transfer of any of the shares of capital stock
of the Company pursuant to the Company’s Charter Documents (as defined below) or
other governing documents or any agreement or other instruments to which the
Company is a party or by which the Company is bound. All of the issued and
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable and the shares of capital stock of the Subsidiaries are
owned by the Company, free and clear of any mortgages, pledges, liens, claims,
charges, encumbrances or other restrictions (collectively, “Encumbrances”). All
of such outstanding capital stock has been issued in compliance with applicable
federal and state securities laws. The issuance and sale of the Securities and,
upon issuance, the Common Stock issuable upon exercise of the Warrants (the
“Warrant Shares”), as contemplated hereby will not obligate the Company to issue
shares of Common Stock or other securities to any other person (other than the
Subscribers and the Placement Agent) and except as set forth in Schedule 3.2
will not result in the adjustment of the exercise, conversion, exchange or reset
price of any outstanding security. The Company is not a party to any outstanding
stockholder purchase rights and does not have a “poison pill” or any similar
arrangement in effect giving any person the right to purchase any equity
interest in the Company upon the occurrence of certain events.

 

 -3- 

 

  

3.3         Authorization; Enforceability. The Company has all corporate right,
power and authority to enter into, execute and deliver this Agreement and each
other agreement, document, instrument and certificate to be executed by the
Company in connection with the consummation of the transactions contemplated
hereby, including, but not limited to Transaction Documents and to perform fully
its obligations hereunder and thereunder. All corporate action on the part of
the Company, its directors and stockholders necessary for the (a) authorization
execution, delivery and performance of this Agreement and the Transaction
Documents by the Company; and (b) authorization, sale, issuance and delivery of
the Securities and upon exercise, the Warrant Shares contemplated hereby and the
performance of the Company’s obligations under this Agreement and the
Transaction Documents has been taken. This Agreement and the Transaction
Documents have been duly executed and delivered by the Company and each
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy. The Securities are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Encumbrances other than restrictions on
transfer provided for in the Transaction Documents. The Warrant Shares, when
issued and paid for in accordance with the terms of the Transaction Documents,
will be validly issued, fully paid and nonassessable, free and clear of all
Encumbrances imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The Company has reserved a sufficient number
of Warrant Shares for issuance upon the exercise of the Warrants, free and clear
of all Encumbrances, except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws. Except as set
forth on Schedule 3.3 hereto, the issuance and sale of the Securities
contemplated hereby will not give rise to any preemptive rights or rights of
first refusal on behalf of any person other than the Subscribers.

 

3.4         No Conflict; Governmental Consents.

 

(a)          The execution and delivery by the Company of this Agreement and the
Transaction Documents, the issuance and sale of the Securities (including, when
issued, the Warrant Shares) and the consummation of the other transactions
contemplated hereby or thereby do not and will not (i) result in the violation
of any law, statute, rule, regulation, order, writ, injunction, judgment or
decree of any court or governmental authority to or by which the Company is
bound including without limitation all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment, except
in each case as could not have or reasonably be expected to result in a Material
Adverse Effect, (ii) conflict with or violate any provision of the Company’s
Articles of Incorporation (the “Articles”), as amended or the Bylaws, (and
collectively with the Articles, the “Charter Documents”) of the Company, and
(iii) conflict with, or result in a material breach or violation of, any of the
terms or provisions of, or constitute (with or without due notice or lapse of
time or both) a default or give to others any rights of termination, amendment,
acceleration or cancellation (with or without due notice, lapse of time or both)
under any agreement, credit facility, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which the Company
or any Subsidiary is a party or by which any of them is bound or to which any of
their respective properties or assets is subject, nor result in the creation or
imposition of any Encumbrances upon any of the properties or assets of the
Company or any Subsidiary.

 

 -4- 

 

  

(b)          No approval by the holders of Common Stock, or other equity
securities of the Company is required to be obtained by the Company in
connection with the authorization, execution, delivery and performance of this
Agreement and the other Transaction Documents or in connection with the
authorization, issue and sale of the Securities and, upon issuance, the Warrant
Shares, except as has been previously obtained.

 

(c)          No consent, approval, authorization or other order of any
governmental authority or any other person is required to be obtained by the
Company in connection with the authorization, execution, delivery and
performance of this Agreement and the other Transaction Documents or in
connection with the authorization, issue and sale of the Securities and, upon
issuance, the Warrant Shares, except for filings and approvals required to be
made or obtained from NASDAQ Global Market (“NASDAQ”) and such post-sale filings
as may be required to be made with the SEC and with any state securities
regulatory authority, all of which shall be made when required.

 

3.5         Consents of Third Parties. No vote, approval or consent of any
holder of capital stock of the Company or any other third parties is required or
necessary to be obtained by the Company in connection with the authorization,
execution, deliver and performance of this Agreement and the other Transaction
Documents or in connection with the authorization, issue and sale of the
Securities and, upon issuance, the Warrant Shares, except as previously
obtained, each of which is in full force and effect.

 

3.6         Shell Company Status; SEC Reports; Financial Statements. The Company
has (a) since the filing of the Company’s Annual Report on Form 10-K of the
fiscal year ended December 31, 2014 (the “2014 10-K”) (i) disclosed all material
information required to be publicly disclosed by it on Form 8-K, (ii) filed all
reports on Form 10-Q and (iii) filed all other reports (other than any Form 8-K)
required to be filed by it under the Securities Act and the Securities Exchange
Act of 1934, as amended, including pursuant to Section 13(a) or 15(d) thereof
(the “Exchange Act”) and (b) since the filing of the 2014 10-K, the Company has
filed all reports required to be filed by it under the Securities Act and
Exchange Act, (the foregoing materials being collectively referred to herein as
the “SEC Reports” and, together with the Schedules to this Agreement (if any),
the “Disclosure Materials”) on a timely basis or has timely filed a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the aggregate and in light of the
circumstances under which they were made, not misleading (except to the extent
superseded by subsequently filed SEC Reports). The financial statements of the
Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved, except as may be otherwise specified in such financial statements or
the footnotes thereto, and fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

 

 -5- 

 

  

3.7         Licenses. Except as otherwise set forth in the SEC Reports, the
Company and its Subsidiaries have sufficient licenses, permits and other
governmental authorizations currently required for the conduct of their
respective businesses or ownership of properties and is in all material respects
in compliance therewith.

 

3.8         Litigation. Except as set forth in the SEC Reports, the Company
knows of no pending or threatened legal or governmental proceedings against the
Company or any Subsidiary which could materially adversely affect the business,
property, financial condition or operations of the Company and its Subsidiaries,
taken as a whole, or which materially and adversely questions the validity of
this Agreement or the other Transaction Documents or the right of the Company to
enter into this Agreement and the other Transaction Documents, or to perform its
obligations hereunder and thereunder. Neither the Company nor any Subsidiary is
a party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality which could
materially adversely affect the business, property, financial condition or
operations of the Company and its Subsidiaries taken as a whole. Except as set
forth in the SEC Reports or on Schedule 3.8, there is no action, suit,
proceeding or investigation by the Company or any Subsidiary currently pending
in any court or before any arbitrator or that the Company or any Subsidiary
intends to initiate. Neither the Company nor any Subsidiary, nor to the Company’
s knowledge any director or officer thereof, is or since the 2014 Form 10-K has
been the subject of any action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
There has not been, and to the Company’s knowledge, there is not pending or
contemplated, any investigation by the SEC involving the Company or any current
or former director or officer of the Company.

 

3.9         Compliance. Except as set forth in the SEC Reports or on Schedule
3.9, neither the Company nor any Subsidiary: (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any judgment,
decree or order of any court, arbitrator or other governmental authority or
(iii) is or has been in violation of any statute, rule, ordinance or regulation
of any governmental authority, including without limitation all foreign,
federal, state and local laws relating to taxes, environmental protection,
occupational health and safety, product quality and safety and employment and
labor matters, except in each case as could not have or reasonably be expected
to result in a Material Adverse Effect.

 

3.10       Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations, permits, and licenses issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as currently conducted, except where the failure to
possess such permits or licenses could not reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

 -6- 

 

  

3.11       Reserved.

 

3.12       Investment Company. The Company is not an “investment company” within
the meaning of such term under the Investment Company Act of 1940, as amended,
and the rules and regulations of the SEC thereunder.

 

3.13       Brokers. Except for the engagement of the Placement Agent and the
fees payable to the Placement Agent, neither the Company nor any of the
Company’s officers, directors, employees or stockholders has employed or engaged
any broker or finder in connection with the transactions contemplated by this
Agreement and no fee or other compensation is or will be due and owing to any
broker, finder, underwriter, placement agent or similar person in connection
with the transactions contemplated by this Agreement. The Company is not party
to any agreement, arrangement or understanding whereby any person has an
exclusive right to raise funds and/or place or purchase any debt or equity
securities for or on behalf of the Company other than the Engagement Agreement
dated January 8, 2016 between the Company and the Placement Agent.

 

3.14       Intellectual Property; Employees.

 

(a)          The Company owns or possesses sufficient legal rights to all
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes necessary for
its business as now conducted and as presently proposed to be conducted, without
any known infringement of the rights of others as described in the SEC Reports
and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). Except as disclosed on
Schedule 3.14 or the SEC Reports, there are no material outstanding options,
licenses or agreements of any kind relating to the Intellectual Property Rights,
nor is the Company bound by or a party to any material options, licenses or
agreements of any kind with respect to the patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses, information and other
proprietary rights and processes of any other person or entity other than such
licenses or agreements arising from the purchase of “off the shelf” or standard
products. The Company has not received any written communications alleging that
the Company has violated or, by conducting its business as presently proposed to
be conducted, would violate any Intellectual Property Rights of any other person
or entity. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)          Except as disclosed in the SEC Reports, the Company is not aware
that any of its executive officers is obligated under any contract (including
licenses, covenants or commitments of any nature) or other agreement, or subject
to any judgment, decree or order of any court or administrative agency, that
would interfere with his or her duties to the Company or that would conflict
with the Company’s business as presently conducted.

 

 -7- 

 

  

(c)          The Company is not aware that any of its executive officers intend
to terminate his or her employment with the Company, nor does the Company have a
present intention to terminate the employment of any executive officer.

 

(d)          Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument between any employee and the Company.

 

3.15      Title to Real Property; Liens, Etc. Except as described in the SEC
Reports, each of the Company and the Company’s subsidiary, Gold Acquisition
Corp., a Nevada corporation (“GAC”) has record title to the unpatented mining
claims (“Mining Claims”) and unpatented millsites (“Millsites”) it owns, and
record title to its leasehold and subleasehold interests in real property (the
“Leasehold Estates”), in each case subject to no Encumbrances, other than (a)
the production royalties listed in Schedule 3.15, (b) Encumbrances those
resulting from taxes which have not yet become delinquent; and (c) Encumbrances
which do not materially detract from the value of the property subject thereto
or materially impair the operations of the Company; and (d) those that have
otherwise arisen in the ordinary course of business, none of which are material;
and, with respect to the Mining Claims and Millsites, subject to the paramount
title of the United States of America and the statutory rights of third parties
to use the surface of the Mining Claims and Millsites and to explore for and
develop federal leasable minerals. Except as set forth in Schedule 3.15, each of
the Company and GAC are in compliance with all material terms of each lease or
sublease of real property to which it is a party or is otherwise bound. Nothing
in this Section 3.15, however, shall be deemed to be a representation or a
warranty that any of the Mining Claims contains a discovery of valuable
minerals.

 

3.16       Obligations to Related Parties. Except as described in the SEC
Reports including employment agreements filed on Form 8-K or in Schedule 3.16,
there are no obligations of the Company to officers, directors, stockholders, or
employees of the Company other than (a) for payment of salary or other
compensation for services rendered including equity compensation, (b)
reimbursement for reasonable expenses incurred on behalf of the Company and (c)
for other standard employee benefits made generally available to all employees
(including stock option agreements outstanding under any stock option plan
approved by the Board of Directors of the Company). Except as disclosed in the
SEC Reports or in Schedule 3.16, none of the officers or directors of the
Company and, to the Company’s knowledge, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than as holders of equity and/or warrants, and for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the Company’s knowledge, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

 -8- 

 

  

3.17        Material Changes. Except as set forth in Schedule 3.17, since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in the subsequent SEC Reports, (i) there has
been no event, occurrence or development that has had or that could reasonably
be expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to generally accepted
accounting principles or required to be disclosed in filings made with the SEC,
(iii) the Company has not altered its method of accounting or the identity of
its auditors, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities to any officer,
director or affiliate, except pursuant to existing Company equity incentive
plans. The Company does not have pending before the SEC any request for
confidential treatment of information.

 

3.18        Sarbanes-Oxley. The Company is in compliance with all effective
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Material
Adverse Effect.

 

3.98        No General Solicitation. None of the Company, its Subsidiaries, any
of their affiliates, and any person acting on their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Securities.

 

3.20        No Integrated Offering. Assuming the accuracy of the Subscriber
representations and warranties set forth in Article I hereunder, none of the
Company, its Subsidiaries, any of their affiliates, and any person acting on
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of any of the Securities under the Securities Act or
that is likely to cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act or any
applicable stockholder approval provisions, including without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated. Except as
disclosed in the SEC Reports, none of the Company, its Subsidiaries, their
affiliates and any person acting on their behalf, have taken any action or steps
referred to in the preceding sentence that would require registration of any of
the Securities under the Securities Act or cause the offering of the Securities
to be integrated with other offerings.

 

3.21        Application of Takeover Protections. The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Charter Documents or the laws of its state of incorporation that is or could
become applicable to the Subscriber as a result of the Subscriber and the
Company fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Subscribers’ ownership of the Securities.

 

 -9- 

 

  

3.22        Taxes. Each of the Company and its Subsidiaries has filed all U.S.
federal, state, local and foreign tax returns which are required to be filed by
each of them and all such returns are true and correct in all material respects,
except for such failures to file which could not reasonably be expected to have
a Material Adverse Effect. The Company and each Subsidiary has paid all taxes
pursuant to such returns or pursuant to any assessments received by any of them
or by which any of them are obligated to withhold from amounts owing to any
employee, creditor or third party except where not reasonably expected to have a
Material Adverse Effect. The Company and each Subsidiary has properly accrued
all taxes required to be accrued and/or paid, except where the failure to accrue
would not have a Material Adverse Effect. To the knowledge of the Company, the
tax returns of the Company and its Subsidiaries are not currently being audited
by any state, local or federal authorities. Neither the Company nor any
Subsidiary has waived any statute of limitations with respect to taxes or agreed
to any extension of time with respect to any tax assessment or deficiency. The
Company has set aside on its books adequate provision for the payment of any
unpaid taxes except where not reasonably expected to have a Material Adverse
Effect.

 

3.23        Registration Rights. Except as set forth on Schedule 3.23, no person
has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company.

 

3.24        Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the SEC is contemplating
terminating such registration. The Company has not, in the 12 months preceding
the date hereof (or such shorter period during which the Company was subject to
such requirements), received notice from NASDAQ to the effect that the Company
is not in compliance with the rules or regulations of NASDAQ. To the Company’s
knowledge it is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such rules and
regulations of NASDAQ.

 

3.25        Disclosure. Except with respect to the material terms and conditions
of the Offering contemplated by the Memorandum, the Company confirms that
neither it nor, to the Company’s knowledge, any other person acting on its
behalf has provided the Subscriber or its agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information. The Company understands and confirms that the Subscriber will rely
on the foregoing representation in purchasing the Units. All disclosure in the
Transaction Documents is true and correct when considered in the aggregate and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement taken as a whole together with the SEC Reports do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements, in
light of the circumstances under which they were made and when made, not
misleading.

 

 -10- 

 

  

3.26        Private Placement. Assuming the accuracy of the Subscribers’
representations and warranties set forth in Section 1, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Subscriber as contemplated hereby.

 

3.27        DTC Status. To the Company’s knowledge, the Company’s transfer agent
(the “Transfer Agent”) is a limited participant of the Depository Trust Company
and a full FAST transfer agent in the Depository Trust Company Automated
Securities Transfer Program. The Company’s Common Stock is currently eligible
for transfer pursuant to the Depository Trust Company Automated Securities
Transfer Program.

 

3.28        OFAC. Neither the Company nor, to the Company’s knowledge, any
director, officer, agent, employee, affiliate or person acting on its behalf, is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Units, or lend,
contribute or otherwise make available such proceeds to any joint venture
partner or other person or entity, towards any sales or operations in Cuba,
Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for the
purpose of financing the activities of any person currently subject to any U.S.
sanctions.

 

3.29        Bad Actor Disqualification

 

(a)          No Disqualification Events. With respect to Securities to be
offered and sold hereunder in reliance on Rule 506 under the Securities Act
(“Regulation D Securities”), to the knowledge of the Company, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering, any
beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Placement Agent and the Subscriber a
copy of any disclosures provided thereunder.

 

(b)          Other Covered Persons. The Company is not aware of any person that
(i) has been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the sale of the Securities and
(ii) who is subject to a Disqualification Event.  

 

(c)          Notice of Disqualification Events. The Company will notify the
Placement Agent in writing of (i) any Disqualification Event relating to any
Issuer Covered Person and (ii) any event that would, with the passage of time,
become a Disqualification Event relating to any Issuer Covered Person, prior to
any Closing of this Offering.

 

 -11- 

 

  

IV.         TERMS OF SUBSCRIPTION

 

4.1          The Securities will be offered for sale until the earlier of (i)
the date upon which subscriptions for the Maximum Offering offered hereunder
have been accepted, (ii) March 31, 2016 (subject to the right of the Company and
the Placement Agent to extend the offering for 45 days without further notice to
investors), (iii) the date upon which the Company and the Placement Agent elect
to terminate the Offering or (iv) the date upon which the Company elects to
terminate the Offering (the “Termination Date”). The Offering is being conducted
on a “reasonable efforts, all or none” basis with respect to the Minimum
Offering and thereafter on a “reasonable efforts” basis for up to the Maximum
Offering.

 

4.2          The Company may hold an initial closing (“Initial Closing”) at any
time after the receipt of accepted subscriptions for the Minimum Offering. After
the Initial Closing, subsequent closings with respect to additional Securities
may take place at any time prior to the Termination Date as determined by the
Company, with respect to subscriptions accepted prior to the Termination Date
(each such closing, together with the Initial Closing, being referred to as a
“Closing”). The last Closing of the Offering, occurring on or prior to the
Termination Date, shall be referred to as the “Final Closing”. Any subscription
documents or funds received after the Final Closing will be returned, without
interest or deduction. In the event that an Initial Closing does not occur prior
to the Termination Date, all amounts paid by the Subscriber shall be returned to
the Subscriber, without interest or deduction. The Subscriber may revoke its
subscription and obtain a return of the subscription amount paid to the Escrow
Account at any time before the date of the Initial Closing by providing written
notice to the Placement Agent, the Company and the Escrow Agent as provided in
Section 6.1 below. Upon receipt of a revocation notice from the Subscriber prior
to the date of the Initial Closing, all amounts paid by the Subscriber shall be
returned to the Subscriber, without interest or deduction. The Subscriber may
not revoke this subscription or obtain a return of the subscription amount paid
to the Escrow Agent on or after the date of the Initial Closing. Any
subscription received after the Initial Closing but prior to the Termination
Date shall be irrevocable.

 

4.3          The minimum purchase that may be made by any Subscriber shall be
$32,500. Subscriptions for investment below the minimum purchase may be accepted
at the discretion of the Placement Agent and the Company. The Company and the
Placement Agent reserve the right to reject any subscription made hereby, in
whole or in part, in their sole discretion. The Company’s agreement with each
Subscriber is a separate agreement and the sale of the Securities to each
Subscriber is a separate sale.

 

4.4          All funds shall be deposited in the account identified in Section
1.1 hereof.

 

4.5          Certificates representing the Securities purchased by the
Subscriber pursuant to this Agreement will be prepared for delivery to the
Subscriber as soon as practicable following the Closing (but in no event later
than five (5) days after a Closing) at which such purchase takes place. The
Subscriber hereby authorizes and directs the Company to deliver the certificates
representing the Securities purchased by the Subscriber pursuant to this
Agreement directly to the Subscriber’s residential or business or brokerage
house address indicated on the signature page hereto.

 

 -12- 

 

  

4.6          The Company’s agreement with each Subscriber is a separate
agreement and the sale of Securities to each Subscriber is a separate sale.

 

V.CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBER

 

5.1         The Subscriber’s obligation to purchase the Securities at the
Closing at which such purchase is to be consummated is subject to the
fulfillment on or prior to such Closing of the following conditions, which
conditions may be waived at the option of each Subscriber to the extent
permitted by law:

 

(a)          Representations and Warranties; Covenants. The representations and
warranties made by the Company in Section 3 hereof qualified as to materiality
shall be true and correct as of the Initial Closing and on each Closing Date,
except (i) to the extent any such representation or warranty expressly speaks as
of an earlier date, in which case such representation or warranty shall be true
and correct as of such earlier date, and, (ii) the representations and
warranties made by the Company in Section 3 hereof not qualified as to
materiality shall be true and correct in all material respects at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date; provided however, that notwithstanding the foregoing, the
Company shall only be required to update the Disclosure Schedules by the
delivery to the Subscribers by the Company of an amended Disclosure Schedule
with respect to any information that is of a material nature as of such proposed
Closing Date. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the date of such Closing
shall have been performed or complied with in all material respects.

 

(b)          No Legal Order Pending. There shall not then be in effect any legal
or other order enjoining or restraining the transactions contemplated by this
Agreement.

 

(c)          No Law Prohibiting or Restricting Such Sale. There shall not be in
effect any law, rule or regulation prohibiting or restricting such sale or
requiring any consent or approval of any person, which shall not have been
obtained, to issue the Securities (except as otherwise provided in this
Agreement).

 

(d)          Required Consents. The Company shall have obtained any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Securities and the consummation
of the other transactions contemplated by the Transaction Documents, all of
which shall be in full force and effect.

 

(e)          Adverse Changes. Since the date of execution of this Agreement, no
event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect.

 

(f)          No Suspensions of Trading in Common Stock; Listing. Trading in the
Common Stock shall not have been suspended by the SEC or by NASDAQ (except for
any suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Company) at any time since
the date of execution of this Agreement, and the Common Stock shall have been at
all times since such date listed for trading on NASDAQ.

 

 -13- 

 

  

(g)          Blue Sky. The Company shall have completed qualification for the
Securities, including the Warrant Shares, under applicable Blue Sky laws.

 

(h)          Legal Opinion. The Company’s corporate counsel shall have delivered
a legal opinion addressed to the Subscribers in a form reasonably acceptable to
the Placement Agent.

 

(i)          Proceedings and Litigation. No action, suit or proceeding shall
have been commenced by any Person against any party hereto seeking to restrain
or delay the purchase and sale of the Units or the other transactions
contemplated by this Agreement or any of the other Offering Documents.

 

(j)          Disclosure Schedules. The Company shall have delivered a copy of
its Disclosure Schedules (or delivered a copy of its amended Disclosure
Schedules pursuant to Section 5.1(a)).

 

(k)          Transfer Agent Instruction Letter. The Company shall have delivered
instructions to the Transfer Agent authorizing the issuance of the shares of
Common Stock included in the Units purchased by such Purchaser at such Closing.

 

(l)          Officer Certificate. A certificate signed by the Company’s chief
executive officer certifying that all representations and warranties made by the
Company as of the Closing Date are true, complete and correct as of the Closing
Date (unless any such representation or warranty is made only as of a specific
date, in which event such representation and warranty is true and correct as of
such specified date), as qualified by the Disclosure Schedules and that all
covenants in this Agreement and the other Transaction Documents required to be
performed by the Company prior to the Closing Date have been so performed.

 

(m)          Secretary’s Certificate. A certificate of the Secretary of the
Company (i)attaching and certifying as to the Company’s Articles of
Incorporation, as amended (the “Certificate”), (ii) attaching and certifying as
to the Bylaws of the Company in effect at the Closing, (iii) attaching and
certifying as to copies of resolutions by the Board of Directors of the Company
authorizing and approving this Agreement and the other Transaction Documents and
the transactions contemplated hereby (collectively, the “Minutes”); and (iv)
certifying as to the incumbency of the officers of the Company executing this
Agreement and the other Transaction Documents.

 

 -14- 

 

  

VI.         COVENANTS OF THE COMPANY

 

6.1         Transfer Restrictions.

 

(a)          The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144 promulgated
under the Securities Act, to the Company or to an affiliate of a Subscriber or
in connection with, the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement, and shall have the rights of a
Subscriber under this Agreement.

 

(b)          The Subscriber agrees to the imprinting of a legend on the
Securities substantially in the following form until the Securities have been
transferred pursuant to a registration statement under the Securities Act that
has been declared effective or an exemption thereunder:

 

THESE SECURITIES HAVE BEEN ISSUED PURSUANT TO A FEBRUARY 2016 PRIVATE PLACEMENT.
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

(c)          Certificates evidencing the Common Stock shall not contain any
legend (including the legend set forth in Section 6.1(b) hereof): (i) following
any sale of such Common Stock pursuant to an effective registration statement
covering the resale of such security under the Securities Act, or (ii) following
any sale of such Common Stock pursuant to Rule 144, or (iii) if such legend is
not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the SEC). The
Company shall cause its counsel, at the Company’s expense, to issue a legal
opinion to the Company’s transfer agent promptly (but in no event later then the
requisite share delivery date set forth in the Warrants) if required by the
Company’s transfer agent to effect the removal of the legend if one of the
preceding events has occurred and as permitted by law.

 

 -15- 

 



 

6.2         Listing of Securities. The Company agrees, (i) if the Company
applies to have the Common Stock traded on any other trading market, it will
include in such application the shares of Common Stock and Warrant Shares, and
will take such other action as is necessary or desirable to cause the shares of
Common Stock and Warrant Shares to be listed on such other trading market as
promptly as possible, and (ii) it will take all action reasonably necessary to
continue the listing and trading of its Common Stock on a trading market and
will comply in all material respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the trading market.

 

6.3         Reservation of Warrant Shares. The Company shall at all times while
the Warrants are outstanding maintain a reserve from its duly authorized shares
of Common Stock of a number of shares of Common Stock sufficient to allow for
the issuance of the Warrant Shares.

 

6.4         Replacement of Securities. If any certificate or instrument
evidencing any of the Securities is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement securities. If a
replacement certificate or instrument evidencing any securities is requested due
to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

6.5         Furnishing of Information. Until the time that no Subscriber owns
Securities, the Company covenants to maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. As long as Subscriber owns Securities, if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to Subscriber and make publicly available in accordance with
Rule 144(c) such information as is required for the Subscribers to sell the
Securities under Rule 144. The Company further covenants that it will take such
further action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such person to sell such Securities without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144.

 

6.6         Securities Laws; Publicity. The Company shall, by 8:30 a.m. (New
York City time) on the fourth trading day immediately following a Closing
hereunder, issue a Current Report on Form 8-K disclosing the material terms of
the transactions contemplated hereby and including the Transaction Documents as
exhibits thereto to the extent required by law. The Company shall not publicly
disclose the name of Subscriber, or include the name of any Subscriber in any
filing with the SEC or any regulatory agency or trading market, without the
prior written consent of Subscriber, except: (a) as required by federal
securities law in connection with the filing of final Transaction Documents
(including signature pages thereto) with the SEC and (b) to the extent such
disclosure is required by law, in which case the Company shall provide the
Subscriber with prior notice of such disclosure permitted under this clause (b).

 

 -16- 

 

  

6.7         Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D promulgated under
the Securities Act and to provide a copy thereof, promptly upon request of the
Subscriber. The Company shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Securities for, sale to the Subscriber at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of such actions promptly upon request of any Subscriber.

 

6.8         Equal Treatment of Subscribers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents.

 

6.9         Indemnification.

 

(a)         The Company agrees to indemnify and hold harmless the Subscriber,
its affiliates and their respective officers, directors, employees, agents and
controlling persons (collectively, the “Indemnified Parties”) from and against ,
any and all loss, liability, damage or deficiency suffered or incurred by any
Indemnified Party by reason of any misrepresentation or breach of warranty by
the Company made in this Agreement or, after any applicable notice and/or cure
periods, nonfulfillment of any covenant or agreement to be performed or complied
with by the Company under this Agreement or other Transaction Documents; and
will promptly reimburse the Indemnified Parties for all expenses (including
reasonable fees and expenses of legal counsel) as incurred in connection with
the investigation of, preparation for or defense of any pending or threatened
claim related to or arising in any manner out of any of the foregoing, or any
action or proceeding arising therefrom (collectively, “Proceedings”), whether or
not such Indemnified Party is a formal party to any such Proceeding (unless such
action is based upon a breach of such Subscriber’s representations, warranties
or covenants under the Transaction Documents or any agreements or understandings
such Subscriber may have with any such stockholder or any violations by such 
Subscriber of state or federal securities laws or any conduct by such Subscriber
which constitutes fraud, gross negligence, willful misconduct or malfeasance. If
any action shall be brought against any Subscriber in respect of which indemnity
may be sought pursuant to this Agreement, such Subscriber shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Subscriber. Any Subscriber shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Subscriber except to
the extent that (i) the employment thereof has been specifically authorized by
the Company in writing, (ii) the Company has failed after a reasonable period of
time to assume such defense and to employ counsel or (iii) in such action there
is, in the reasonable opinion of counsel, a material conflict on any material
issue between the position of the Company and the position of such Subscriber,
in which case the Company shall be responsible for the reasonable fees and
expenses of no more than one such separate counsel. The Company will not be
liable to any Subscriber under this Agreement (y) for any settlement by a
Subscriber effected without the Company’s prior written consent, which shall not
be unreasonably withheld or delayed; or (z) to the extent, but only to the
extent that a loss, claim, damage or liability is attributable to any
Subscriber’s breach of its representations, warranties or covenants under the
Transaction Documents or any agreements or understandings such Subscriber may
have with any such stockholder or any violations by such Subscriber of state or
federal securities laws or any conduct by such Subscriber which constitutes
fraud, gross negligence, willful misconduct or malfeasance. The indemnification
required by this Section 8.2 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Subscriber against the
Company or others and any liabilities the Company may be subject to pursuant to
law.

 

 -17- 

 

  

(b)          If for any reason (other than a final non-appealable judgment
finding any Indemnified Party liable for losses, claims, damages, liabilities or
expenses for its gross negligence or willful misconduct) the foregoing indemnity
is unavailable to an Indemnified Party or insufficient to hold an Indemnified
Party harmless, then the Company shall contribute to the amount paid or payable
by an Indemnified Party as a result of such loss, claim, damage, liability or
expense in such proportion as is appropriate to reflect not only the relative
benefits received by the Company on the one hand and the Advisor on the other,
but also the relative fault by the Company and the Indemnified Party, as well as
any relevant equitable considerations.

 

6.10        Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other person acting on
its behalf, will provide Subscriber or its agents or counsel with any
information that the Company believes constitutes material non-public
information. The Company understands and confirms that Subscriber shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

 

6.11        Use of Proceeds. Except as set forth on Schedule 6.11 attached
hereto, the Company shall use the net proceeds from the sale of the Securities
hereunder for working capital purposes and shall not use such proceeds for: (a)
the satisfaction of any portion of the Company’s debt (other than payment of
trade payables in the ordinary course of the Company’s business and prior
practices), (b) the redemption of any Common Stock or Common Stock equivalents
or (c) the payment for expenses connected with any investigations or potential
litigation or litigation and/or any settlement of any litigation.

 

6.12        DTC In the event that while any of the Securities are outstanding,
(i) the Company does not use a transfer agent that is a member participant of
the Depository Trust Company Automated Securities Transfer Program and/or (ii)
the Company’s Common Stock is not at all times eligible for transfer pursuant to
the Depositor Trust Company Automated Transfer Program ((i) and (ii) are
referred to as a “DTC Event”) then then, in addition to any other rights the
Subscribers may have hereunder or under applicable law, on each monthly
anniversary of each such date (if the applicable DTC Event shall not have been
cured by such date) until the applicable DTC Event is cured, the Company shall
pay to each Subscriber an amount in cash, as partial liquidated damages and not
as a penalty, equal to 1.0% of the aggregate purchase price paid to such
Subscriber pursuant to the Subscription Agreement and Purchase Agreement. The
parties agree that the maximum aggregate liquidated damages payable to a
Subscriber under this Agreement shall be 10% of the aggregate Purchase Price
paid by such Subscriber pursuant to this Purchase Agreement.  If the Company
fails to pay any partial liquidated damages pursuant to this Section in full
within seven days after the date payable, the Company will pay interest thereon
at a rate of 18% per annum (or such lesser maximum amount that is permitted to
be paid by applicable law) to the Subscriber, accruing daily from the date such
partial liquidated damages are due until such amounts, plus all such interest
thereon, are paid in full.

 

 -18- 

 



 

VII.        MISCELLANEOUS

 

7.1        Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of: (a) the date of transmission, if such notice
or communication is delivered via facsimile with receipt confirmed at or prior
to 5:30 p.m. (New York City time) on a day in which the New York Stock Exchange
is open for trading (a “Trading Day”), (b) the next Trading Day after the date
of transmission, if such notice or communication is delivered via facsimile with
receipt confirmed on a day that is not a Trading Day or later than 5:30 p.m.
(New York City time) on any Trading Day, (c) the second (2nd) Trading Day
following the date sent by U.S. nationally recognized overnight courier service
or (d) upon delivery to or actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
addressed as follows:

 

If to the Company, to it at:

Pershing Gold Corporation
1658 Cole Boulevard
Building 6, Suite 200
Lakewood, Colorado 80401
Attn: Stephen Alfers, President & CEO

 

With a copy to (which shall not constitute notice):

 

Davis Graham & Stubbs LLP
1550 Seventeenth Street, Suite 500
Denver, Colorado 80202
Attn: Deborah Friedman, Esq.

 

If to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.

 

With a copy to (which shall not constitute notice):

 

Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attn: Richard A. Friedman, Esq.

 

 -19- 

 

 

If to the Escrow Agent, to it at:

Signature Bank
261 Madison Ave.
New York, NY 10016
Attn: Cliff Broder, Group Director and Senior Vice President
Fax: 646-822-1359

 

7.2         Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except by a writing signed by the parties hereto.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

7.3         This Agreement shall be binding upon and inure to the benefit of the
parties hereto and to their respective heirs, legal representatives, successors
and assigns. The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of Subscriber (other
than by merger). Subscriber may assign any or all of its rights under this
Agreement to any person to whom Subscriber assigns or transfers any Securities
in accordance with applicable law, provided that such transferee agrees in
writing to be bound, with respect to the transferred Securities, by the
provisions of the Transaction Documents.

 

7.4         The Transaction Documents, together with the exhibits and schedules
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

 

7.5         Upon the execution and delivery of this Agreement by the Subscriber
and the Company, this Agreement shall become a binding obligation of the
Subscriber with respect to the purchase of Securities as herein provided,
subject, however, to the right hereby reserved by the Company to enter into the
same agreements with other subscribers and to reject any subscription, in whole
or in part, provided the Company returns to Subscriber any funds paid by
Subscriber with respect to such rejected subscription or portion thereof,
without interest or deduction.

 

7.6         All questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.

 

 -20- 

 

 

7.7         The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

 

7.8         It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.

 

7.9         The Company and Subscriber agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate and as permitted by law to carry out
the purposes and intent of this Agreement.

 

7.10       This Agreement may be executed in two or more counterparts each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

7.11       Nothing in this Agreement shall create or be deemed to create any
rights in any person or entity not a party to this Agreement.

 

7.12       In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, the Subscriber and the Company
will be entitled to specific performance under this Agreement. The parties agree
that monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and
hereby agrees to waive in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.

 

7.13       The Company further understands and acknowledges that (i) Subscriber
may engage in hedging activities at various times during the period that the
Securities are outstanding, including, without limitation, during the periods
that the value of the Warrant Shares deliverable with respect to Securities are
being determined, and (ii) such hedging activities (if any) could reduce the
value of the existing stockholders’ equity interests in the Company at and after
the time that the hedging activities are being conducted.  The Company
acknowledges that such aforementioned hedging activities do not constitute a
breach of any of the Transaction Documents.

 

 -21- 

 

 

7.14       In order to discourage frivolous claims the parties agree that unless
a claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 -22- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Unit Purchase
Agreement as of the date set forth in the first paragraph hereof.

 

COMPANY:       PERSHING GOLD CORPORATION       By:     Name:      Title:        
  Address:          1658 Cole Boulevard   Building 6, Suite 200   Lakewood,
Colorado 80401   Attn:  Stephen Alfers, President & CEO  

 

SUBSCRIBERS:

 

The Subscribers set forth on Exhibit A to the Agreement have executed a
Subscription Agreement with the Company which provides, among other things, that
by executing the Subscription Agreement each Subscriber is deemed to have
executed this UNIT PURCHASE AGREEMENT in all respects and is bound to purchase
the Units set forth in such Subscription Agreement and Exhibit A to the
Agreement.

 

 

